Exhibit 10.28

TECHNE CORPORATION

COMPENSATION ARRANGEMENT FOR THE EXECUTIVE OFFICERS

FOR FISCAL YEAR 2014

The Executive Compensation Committee of the Board of Directors of Techne
Corporation approved the 2014 fiscal year base salary for the executive officers
as set forth below.

 

     2014 Annual   Executive Officer and Title    Base Salary  

Charles R. Kummeth

   $ 575,000   

Chief Executive Officer

  

Gregory J. Melsen

   $ 375,000   

Vice Preisdent of Finance, Treasurer, and Chief Financial Officer

  

J. Fernando Bazan

   $ 250,000   

Chief Technical Officer

  

Marcel Veronneau

   $ 225,013   

Senior Vice President, Clinical Controls

  

Kevin J. Reagan

   $ 276,504   

Senior Vice President Biotech

  